Citation Nr: 1014589	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-22 499	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for Crohn's disease.

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for cerebellar 
degeneration.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to October 1971.  He died in December 2009.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In February 2010, the Board received notice that the Veteran 
died on December [redacted], 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106.  
The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.


		
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


